DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/20/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS filed 1/20/2022 has been fully considered and is found to be relevant to the claims of 3/22/21.  Therefore, the allowance has been withdrawn.  Upon further consideration of the IDS and the cumulative references, a new ground(s) of rejection is made in view of Stefanski et al. (US 2020/0020220 A1, hereinafter Stefanski).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting Claim are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or Claim an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/036,875 and claims 1-20 of patent number 11,206,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in co-pending application (16/036,875) and patent (11,206,267) is at least fully disclosed in the instant application (16/036,862) and patent (11,206,267) in the same filed of user identification for digital experience controls.  
This a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  The comparison table below shows an example of how claims 1-20 are anticipated and mapped by claims 1-20 of co-pending application 16/036,875 and patent number 11,206,267. 

Instant Application 16/036,862
Co-pending Application 16/036,875
Patent Number 11,206,267 (16/036,867)
Claim 1. A method of user identity tracking performed by an application server, the method comprising: 

     receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device; 


     receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device; 
     storing the first telemetry data and the second telemetry data to one or more databases; 
analyzing, at the application server, telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity that corresponds to a set of multiple users; 
     storing the one or more usage patterns; 
     receiving, at the application server, a request to query the one or more usage patterns for any identity associated with the one or more usage patterns; and 
     providing, by the application server, the identity that corresponds to the set of multiple users in response to the request.
A method of user behavior determination performed by an application server, the method comprising: 
     receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; 








     storing the first telemetry data to one or more databases; 
     analyzing, at the application server, telemetry data, including the first telemetry data stored in the one or more databases, to determine one or more user behavior patterns clustered by an identity of a user; 




     storing the one or more behavior patterns to a profile database; 
     correlating the one or more behavior patterns to at least one identified behavior based on one or more behavior models; and 
     generating a notification of the at least one identified behavior.



Claim 2. The method of claim 1, further comprising: 
     receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type; and 
     storing the second telemetry data to the one or more databases, wherein analyzing the telemetry data includes analyzing the first telemetry data and the second telemetry data to determine the one or more user behavior patterns.
A method of content blocking performed by an application server, the method comprising: 

     receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device; 









     storing the first telemetry data to one or more databases; 

analyzing, at the application server, telemetry data, including the first telemetry data, stored in the one or more databases to determine one or more usage patterns associated with the first usage; 
     monitoring, by the application server, streaming content accessed by the particular user, wherein the content includes a concurrent presentation of at least a first media and a second media on the first user device; 
     determining whether a media streaming quality of the streaming content is likely to be compromised by executing a content recognition algorithm; 
     in response to determining that the media streaming quality is likely to be compromised by the content recognition algorithm, determining, via at least a color histogram analysis and by the application server, one or more content patterns associated with the streaming content accessed by the particular user; 
     determining, by the application server, that a presentation of the first media violates one or more rules associated with the first user device, based at least in part on the content patterns; 
generating a content block trigger to block a presentation of the first media and simultaneously permit access to the second media on the first user device; and 
     sending, by the application server, the content blocking trigger to the first user device.
The method of claim 1, wherein the first user device is of a first device type and the second user device is of a second device type.

Claim 3. The method of claim 2, wherein the first user device is a first device type, and wherein the second user device is a second device type.
Claim 3. The method of claim 2, wherein the first device type is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
 The method of claim 2, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
 The method of claim 3, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
The method of claim 1, further comprising: 
     receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of a user included in the set of multiple users; and 
     storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more usage patterns.
The method of claim 1, further comprising: 
     receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user; and 

     storing the third telemetry data to the one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data and the second telemetry data to determine the one or more behavior patterns.

Claim 5. The method of claim 1, wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate a first usage and a second usage with the identity.
Claim 6. The method of claim 1, wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate the first usage with the one or more behavior patterns of the user.
Claim 7. The method of claim 6, wherein analyzing the content comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the streaming content to determine a content type of the one or more content patterns.
Claim 6. The method of claim 5, further comprising: 
corroborating, by the application server, that the identity corresponding to the set of multiple users is correctly associated with the one or more usage patterns; and Serial No.: 16/036,862_3_ Atty Docket No.: TM.PO481US 
     Atty/Agent: Elliott Y Chenproviding feedback to the machine learning service module based on the corroborating.


Claim 7. The method of claim 6, wherein the corroborating comprises: 
     sending a notification to a user device associated with a user, wherein the notification identifies at least one of the first usage or the second usage; and 
     receiving a response to the notification, wherein the response indicates the identity that is associated with the at least one of the first usage or the second usage.


Claim 8. The method of claim 7, wherein sending the notification comprising sending a text message to the user device associated with the user.

Claim 11. The method of claim 10, wherein sending the notification comprising sending a text message to a user device associated with the administrator.
Claim 9. The method of claim 1, further comprising: determining a confidence level associated with the one or more usage patterns.

Claim 1. A method of … analyzing, at the application server, telemetry data, including the first telemetry data, stored in the one or more databases to determine one or more usage patterns associated with the first usage
…
Claim 10. The method of claim 9, further comprising: 
enabling the one or more usage patterns to be queried in response to determining that the confidence level exceeds a predetermined threshold; 
     granting the request to query the one or more usage patterns in response to the enabling of the one or more usage patterns; and 
     denying the request to query the one or more usage patterns in response to the querying of the one or more usage patterns being disabled.


Claim 11. The method of claim 1, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages.
Claim 12. An application server, comprising: … wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages;

Claim 12. An application server, comprising: 
     at least one processor; and 
     at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to: 
     receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; 
     receive, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type; 






     store the first telemetry data and the second telemetry data to one or more databases; 
     analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity of a user; 
     store the one or more usage patterns; 
     determine a confidence level associated with the one or more usage patterns; 
     enable the one or more usage patterns to be queried in response to determining that the confidence level exceeds a predetermined threshold;Serial No.: 16/036,862-5- Atty Docket No.: TM.PO481US 
     Atty/Agent: Elliott Y Chenreceive a request to query the one or more usage patterns for any identity associated with the one or more usage patterns, wherein the request is received in response to the one or more usage patterns being enabled for querying; and 
provide the identity of the user in response to the request.
An application server, comprising: 
     at least one processor; and
      at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to: 
     receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; 
     receive second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages; store the first telemetry data and the second telemetry data to one or more databases; 




     analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more user behavior patterns clustered by an identity of a user; 
     store the one or more behavior patterns to a profile database; 
     correlate the one or more behavior patterns to at least one identified behavior based on one or more behavior models; and 
     generate a notification of the at least one identified behavior.
An application server, comprising: 
     at least one processor; and 
     at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to: 
     receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device; 















     store the first telemetry data to one or more databases; 

     analyze telemetry data, including the first telemetry data, stored in the one or more databases to determine one or more usage patterns associated with the first usage; 
     monitor streaming content accessed at the first user device, wherein the instructions to monitor the streaming content comprises instructions to analyze the content to determine one or more content patterns, wherein the content includes a concurrent presentation of at least a first media and a second media on the first user device; 
    determine whether a media streaming quality of the streaming content is likely to be compromised by executing a content recognition algorithm; 
in response to determining that the media streaming quality is likely to be compromised by the content recognition algorithm, determining via, at least a color histogram analysis, the one or more content patterns associated with the streaming content; 
     determine that a presentation of the first media violates one or more rules, based at least in part on the one or more content patterns; 
     generate a content block trigger to block a presentation of the first media and simultaneously permit access to the second media on the first user device; and 
send the content blocking trigger to a plurality of user devices associated with the first user device.
The application server of claim 12, wherein the first device type is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
Claim 13. The application server of claim 12, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
Claim 15. The application server of claim 14, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
Claim 14. The application server of claim 12, wherein the instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data.
The application server of claim 15, wherein the instructions further direct the application server to: 
      receive a request to update the at least one parameter, wherein the request is received from an administrator of the user profile; 
     modify the user profile with an updated parameter in response to the request; and communicate the updated parameter to at least one of the first user device or the second user device.

Claim 15. The application server of claim 12, wherein the instructions further direct the application server to: 
     receive third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user; and Serial No.: 16/036,862_6_ Atty Docket No.: TM.PO481US 
     Atty/Agent: Elliott Y Chenstore the third telemetry data to one or more databases, wherein the instructions to analyze the telemetry data includes instructions to analyze the third telemetry data to determine the one or more usage patterns.
5. The method of claim 1, further comprising: 


     receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user; and 
     storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more behavior patterns.

Claim 16. The application server of claim 12, wherein the instructions to analyze the telemetry data comprises instruction to apply, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate the first and second usages with the identity.

Claim 7. The method of claim 6, wherein analyzing the content comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the streaming content to determine a content type of the one or more content patterns.
The application server of claim 16, wherein the instructions further direct the application server to: 
     corroborate that the identity corresponding to the set of multiple users is correctly associated with the one or more usage patterns; and 
     provide feedback to the machine learning service module based on the corroborating.


Claim 18. One or more non-transitory computer-readable media storing computer-executable instructions, which when executed by at least one processor of an application server, direct the application server to: 
     receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; Serial No.: 16/036,862_7_ Atty Docket No.: TM.PO481US 
     Atty/Agent: Elliott Y Chenreceive, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type; 




     store the first telemetry data and the second telemetry data to one or more databases; 
     analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity of a user, wherein the instructions to analyze the telemetry data comprises instruction to apply, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate the first usage and the second usage with the identity; 
     store the one or more usage patterns; 
     corroborate that the identity of the user is correctly associated with the one or more usage patterns by requesting one or more responses from at least one of the first user device or the second user device as to which user performed which task included in the one or more usage patterns; 
     provide feedback to the machine learning service module based on the corroborating; 
     receive a request to query the one or more usage and 
     provide the identity that corresponds to the set of multiple users in response to the request.
One or more non-transitory computer-readable media storing computer-executable instructions, which when executed by the at least one processor of an application server, direct the application server to: 
    receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device of a first device type; 
     receive second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device of a second device type, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages; 
     store the first telemetry data and the second telemetry data to one or more databases; 
     analyze telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more user behavior patterns clustered by an identity of a user; 











     store the one or more behavior patterns to a profile database; 
     correlate the one or more behavior patterns to at least one identified behavior based on one or more behavior models, wherein the instructions to correlate the one or more behavior patterns to the at least one identified behavior based on one or more behavior models comprises instructions to apply, by a machine learning service module of the application server, one or more machine learning techniques to the one or more behavior patterns of the user; and
     generate a notification of the at least one identified behavior.
One or more non-transitory computer-readable media storing computer-executable instructions, which when executed by the at least one processor of an application server, direct the application server to: 
     receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device; 













     store the first telemetry data to one or more databases; 

     analyze telemetry data, including the first telemetry data, stored in the one or more databases to determine one or more usage patterns associated with the first usage; 
     monitor streaming content accessed by a particular user, wherein the instructions to monitor the streaming content comprises instructions to analyze the content to determine a content type and one or more content patterns, wherein the content includes a concurrent presentation of at least a first media and a second media on the first user device; 
     determine whether a media streaming quality of the streaming content is likely to be compromised by executing a content recognition algorithm; in response to determining that the media streaming quality is likely to be compromised by the content recognition algorithm, determining via, at least a color histogram analysis, the one or more content patterns associated with the streaming content; 
     determine that a presentation of the first media violates one or more rules, based at least in part on the one or more content patterns; generate a content block trigger to block a presentation of the first media and simultaneously permit access to the second media on the first user device; and 
     send the content blocking trigger to a plurality of user devices associated with the first user device.
The one or more non-transitory computer-readable media of claim 18, wherein the first device type is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice- activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
one or more non-transitory computer-readable media of claim 17, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group.
The one or more non-transitory computer-readable media of claim 18, …
 the first device type and the second device type being selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type relative to the first device type.
The one or more non-transitory computer-readable media of claim 18, wherein the instructions further direct the application server to: 
     receive third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user; and

 
store the third telemetry data to one or more databases, wherein the instructions to analyze the telemetry data includes instructions to analyze the third telemetry data to determine the one or more usage patterns.
The method of claim 1, further comprising: 




     receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of the user; and 
storing the third telemetry data to the one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data and the second telemetry data to determine the one or more behavior patterns.


	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefanski et al. (US 2020/0020220 A1, hereinafter Stefanski).

Regarding claim 1, Stefanski discloses a method (para. [0003], lines 1-2, Various embodiments are described related to a method for monitoring a resident…) of user identity tracking (para. [0003], lines 9-13, the method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model…) performed by an application server (para [0035], lines 1-3, system 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator…), the method comprising: 
receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device 202 (paras. [0035], lines 1-3, system 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator…; [0038], lines 8-21, the smart thermostat 202 detects ambient climate characteristics (e.g., temperature and/or humidity)… teaches a first device 202 collecting first usage information of the device; [0048], lines 1-8, in addition to containing processing and sensing capabilities, each of the devices 202, 204, 206, 208, 210, 212, 214, 216, 272, 274, and 276 (collectively referred to as "the smart devices") is capable of data communications and information sharing with any other of the smart devices, as well as to any central server or cloud-computing system or any other device that is network-connected anywhere in the world…; [0089], lines 1-3, At block 610, data may be received from the various smart home devices being used to monitor the resident at the residence.) (Examiner’s Note:  Stefanski teaches a cloud computing system receiving data from various smart home devices (par. [0089], lines 1-3), and teaches a first device 202 collecting first usage information of the device (para. [0038], lines 8-21).
receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device 204 (paras. [0038], lines 8-21, hazard detector 204 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide)… teaches a second device 204 collecting second usage information on of the device; [0048], lines 1-8; [0089], lines 1-3) (Examiner’s Note: (Examiner’s Note:  Stefanski teaches a cloud computing system receiving data from various smart home devices (par. [0089], lines 1-3), and teaches a first device 204 collecting second usage information of the device (para. [0038], lines 8-21);
storing the first telemetry data and the second telemetry data to one or more databases (para. [0027], lines 1-4, Smart home device database 113 may be linked with user account database 112 such that an identifier of each smart home device (e.g., MAC address) is linked with a user account of user account database 112.);
analyzing, at the application server, telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity that corresponds to a set of multiple users (paras. [0031], lines 5-7, Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence; [0047], lines 15-26, The resident may also use their registered device to control the smart devices when the resident is actually located inside the home, such as when the resident is sitting on a couch inside the home. It should be appreciated that, instead of or in addition to registering electronic devices 266, the smart-home environment 200 makes inferences about which individuals live in the home and are therefore residents and which electronic devices 266 are associated with those individuals. As such, the smart-home environment "learns" who is an resident and permits the electronic devices 266 associated with those individuals to control the smart devices of the home.); 
storing the one or more usage patterns (paras. [0003], lines 9-13, (discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model) method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model…; para. [0033], lines 16-18, (discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database) These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.); 
receiving, at the application server, a request to query the one or more usage patterns for any identity associated with the one or more usage patterns (para. [0034], lines 1-5, Notification engine 150 may serve to communicate with the administrator and the resident. Notification engine 150 may access user account database 112 to determine an administrator to notify if there is abnormal behavior by a resident.); and 
providing, by the application server, the identity that corresponds to the set of multiple users in response to the request (paras. [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence…; [0047], lines 15-26, The resident may also use their registered device to control the smart devices when the resident is actually located inside the home, such as when the resident is sitting on a couch inside the home. It should be appreciated that, instead of or in addition to registering electronic devices 266, the smart-home environment 200 makes inferences about which individuals live in the home and are therefore residents and which electronic devices 266 are associated with those individuals. As such, the smart-home environment "learns" who is an resident and permits the electronic devices 266 associated with those individuals to control the smart devices of the home; [0078], lines 1-4, At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.)).  

Regarding claim 2, Stefanski discloses the method of claim 1, wherein the first user device 202 is of a first device type and the second user device 204 is of a second device type (para. [0038], lines 6-10, smart-home environment 200 may include one or more intelligent, multi-sensing, network-connected thermostats 202 (herein after referred to as "smart thermostats 202"), one or more intelligent, network-connected, hazard detectors 204…).

Regarding claim 3, 13 and 19 Stefanski discloses, wherein the first device type is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group (paras. [0004], the plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device...; [0038], lines 6-10, intelligent, network-connected thermostats 202 and intelligent, network-connected hazard detectors 204).  

Regarding claim 4 and 15, Stefanski discloses,
receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of a user included in the set of multiple users (paras. [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence…)  (Examiner’s Note:  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices.  This could be any number of devices, and Stefanski, para. [0004], names at least 3 types: “plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device...”); and 
storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more usage patterns (paras. [0033], lines 7-10, environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week…; [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence...)  (Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices, which may include a third device with third telemetry data, as Stefanski lists over three types of devices.).  

Regarding claim 5 and 16, Stefanski discloses, wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate a first usage and a second usage with the identity (para. [0031], lines 1-7 (discloses that the analyzing is performed by the environment learning engine (i.e., machine learning)), Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.).  

Regarding claim 6 and 17, Stefanski discloses the method of claim 5, further comprising: 
	corroborating, by the application server, that the identity corresponding to the set of multiple users is correctly associated with the one or more usage patterns (paras. [0033], lines 1-7 (discloses correlating behavior patterns to a behavior based on a model), Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131; [0004], lines 23-26 (also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors)),  The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified…); and 
providing feedback to the machine learning service module based on the corroborating (para. [0031], lines 15-20, Environment learning engine 130 may continue to observe and update the OBM based on the resident's behavior over time. For instance, if over time the resident's bedtime becomes earlier, the bedtime time period may be shifted to reflect this earlier bedtime that has changed slowly over time…).  

Regarding claim 7, Stefanski discloses the method of claim 6, wherein the corroborating comprises: 
sending a notification to a user device associated with a user, wherein the notification identifies at least one of the first usage or the second usage (para. [0078], lines 1-5 (discloses that the notification is sent to the administrator via text), At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.); and 
receiving a response to the notification, wherein the response indicates the identity that is associated with the at least one of the first usage or the second usage (Fig. 7; para. [0078], lines 9-20, a notification may indicate that a resident is still in bed at 10:15 AM, but typically gets out of bed between 8:00 AM and 9: 15 AM. At block 470, the notification may be sent to the administrator, such as via text, a push notification, or within an application. In other embodiments, a call or email may alternatively or additionally be used. An example of such a notification is illustrated in FIG. 7. In some embodiments, a version of the notification is first provided to the resident to allow them an opportunity to respond or indicate he is OK, such as via text, a phone call, via a smart home assistant, or via a smartphone application...).  

Regarding claim 8, Stefanski discloses the method of claim 7, wherein sending the notification comprising sending a text message to the user device associated with the user (para. [0078], lines 1-5).  

Regarding claim 9, Stefanski discloses the method of claim 1, further comprising: determining a confidence level associated with the one or more usage patterns (Fig. 5; para. [0080], FIG. 5 illustrates an embodiment of a method 500 for performing a confidence assessment of whether a suite of smart home devices can effectively monitor a home environment for the behavior pattern of an elderly occupant…).  

Regarding claim 10, Stefanski discloses the method of claim 9, further comprising: 
enabling the one or more usage patterns to be queried in response to determining that the confidence level exceeds a predetermined threshold (paras. [0033], lines 1-7; [0034], lines 1-5); 
granting the request to query the one or more usage patterns in response to the enabling of the one or more usage patterns (para. [0031], lines 15-20); and 
denying the request to query the one or more usage patterns in response to the querying of the one or more usage patterns being disabled (para. [0024], lines 8, Confidence assessment engine 110 may provide data to notification engine 150 indicative of whether or not a sufficiently high confidence is present that system 100 could accurately monitor the behavior of an elderly resident residing at the residence. If not, notification engine 150 may cause the ability to enable elderly monitoring to be disabled, such as in an application executed on a mobile device of an administrator.).  

Regarding claim 11, Stefanski discloses the method of claim 1, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages (paras. [0029], lines 4-15, Sensor data received by smart device data reception interface 120 from smart home devices present within the resident's residence may be monitored for a: wake-up time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident gets out of bed); a bedtime time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident goes to bed); and/or an activity interval (an amount of time during which movement by the resident is expected to be observed at least a threshold number of times (e.g., movement at least once per hour between the wake-up time period and the bedtime time period); [0033], lines 9-13 (discloses that in a learning phase the behavioral patterns are used to create an ordinary behavior model), The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.).  

Claim 12 incorporates substantively all the limitations of claims 1 and 10 in server form rather than method form and is rejected under the same rationale.

Regarding claim 14, Stefanski discloses the application server of claim 12, wherein the instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device 202, wherein the monitoring module of the first user device 202 is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data (para. [0087], lines 1-10, If some non-zero number of exclusively battery-powered devices are to be used for monitoring a resident, code may be provided to and/or activated at the battery-powered smart home device that modifies its communication schedule with other smart home devices and/or a cloud-computing system, such as system 100. If certain behavior patterns are observed (or not observed) by the battery-powered device, the battery-powered device may be instructed to report the data other than at its periodic transmission schedule) (Data being “observed by the battery-powered device” is “client-side use of the first user device”.  Examiner’s Note:  Here, the “code” that manages the device’s communication comprises the “monitoring module.”  If a certain pattern is observed, it intercepts the device use and sends the telemetry data immediately, wherein this sending comprises communication with the monitoring module.).  

Claim 18 incorporates substantively all the limitations of claims 12 and 17 in non-transitory computer-readable media form rather than server form and is rejected under the same rationale.

Claims 19-20 incorporates substantively all the limitations of claims 13 and 15 in non-transitory computer-readable media form rather than server form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




2/8/2022
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        


/RAMY M OSMAN/Primary Examiner, Art Unit 2457